Case 1:17-cv-00598-WES-PAS Document 74 Filed 03/10/20 Page 1 of 2 PageID #: 336




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


  ALLEN J. HANSON, pro se,
      Plaintiff

  v.                                                          C.A. No. 1:17-cv-00598-WES-PAS

  STATE OF RHODE ISLAND DEPARTMENT
  OF CORRECTIONS, et al.,
       Defendants



        STATE’S OBJECTION TO PLAINTIFF'S MOTION TO COMPEL (ECF 71)

        NOW COMES the Defendant, State of Rhode Island, Department of Corrections,

 ("RIDOC" or the “State”) and hereby objects to the Motion to Compel, ECF 71, filed by the

 Plaintiff, Allen J. Hanson ("Hanson" or "Plaintiff"). In support thereof, the State asserts that, it has

 responded to both sets of Plaintiff’s Requests for Production of Documents on November 7, 2019

 and December 20, 2019, respectively. Furthermore, the Plaintiff attached a copy of the State’s

 Response to Plaintiff’s Second Request for Production of Documents as “Exhibit A” to his Motion

 to Compel, thereby disproving his own assertion that the State “won’t respond.” The State’s

 responses indicate that certain responses will be supplemented, if necessary, in accordance with

 the Federal Rules of Civil Procedure.

        WHEREFORE, the State prays that this Honorable Court deny Plaintiff's Motion to

 Compel, ECF 71.


                                                        Respectfully Submitted,

                                                        Defendant,
                                                        STATE OF RHODE ISLAND,
                                                        DEPARTMENT OF CORRECTIONS,
                                                        By:


                                                    1
Case 1:17-cv-00598-WES-PAS Document 74 Filed 03/10/20 Page 2 of 2 PageID #: 337




                                                     PETER F. NERONHA
                                                     ATTORNEY GENERAL

                                                      /s/ Justin J. Sullivan
                                                     Justin J. Sullivan, Bar No. 9770
                                                     Kayla E. O'Rourke, Bar No. 9531
                                                     Special Assistant Attorneys General
                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     150 South Main St. Providence, RI 02903
                                                     Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                     Ext. 2007 | jjsullivan@riag.ri.gov
                                                     Ext. 2020 | korourke@riag.ri.gov



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a copy of the within document was filed via the
 ECF filing system on Tuesday, March 10, 2020 and that it is available for viewing and
 downloading. I also hereby certify that I mailed a copy of the within document by first class
 mail, postage prepaid on Tuesday, March 10, 2020 to:

 Allen J. Hanson (Inmate ID #129924)
 Adult Correctional Institute, Maximum Security
 P.O. Box 8273
 Cranston, RI 02920

                                                     /s/Justin J. Sullivan




                                                 2
